Order, Family Court, New York County (Helen C. Sturm, J.), entered on or about January 23, 2006, which, insofar as reviewable, after a fact-finding hearing, awarded custody of the parties’ two youngest children to petitioner mother, unanimously affirmed, without costs.
The Family Court’s order awarded custody of the parties’ four children to petitioner. However, since the time that the order was issued two of the children have reached the age of 18 and thus, our review is limited to the award of custody of the two children who are still minors.
The court appropriately determined that awarding custody to petitioner was in the best interests of the subject children. The record evidence reflects that despite a stormy relationship with respondent, petitioner maintained contact and concern for her children during her eight-year absence from the home, and only returned to the household when she believed that the children were not being properly cared for by respondent inasmuch as they appeared unkempt and complained about a lack of sufficient food. Following a dispute between the parties, which ultimately resulted in respondent pleading guilty in Criminal Court to menacing, temporary custody was awarded to petitioner and the record establishes that since that time there was an improvement in the children’s well-being and state of mind. Furthermore, the court-appointed psychologist and law guardian both recommended that permanent custody be awarded to petitioner based, in part, on the teenage children’s stated desire to remain with her (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]). Accordingly, we decline to disturb the Family Court’s determination.
We have considered respondent’s remaining contentions and find them unavailing. Concur—Tom, J.P., Friedman, Nardelli and Catterson, JJ.